Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grob et al. (NPL “Automatic pre-positioning of virtual clothing”).
As per claim 1, Grob discloses a three-dimensional (3D) modeling method of clothing to arrange and display parts constituting clothing on a 3D space, the 3D modeling method comprising:
loading pattern data and body data, wherein the pattern data comprises information about one or more parts constituting the clothing (Grob, Section 1, last two , and the body data comprises a 3D shape of a body on which the clothing is to be put (Grob, Section 1, p. 99, last paragraph in second column and Section 3.1, where a “virtual human” is created from a 3D scan of a person and loaded for simulated dressing);
displaying the 3D shape of the body based on the body data (Grob, Figures 3, 9, and 10); and
displaying the one or more parts on the 3D shape of the body based on the pattern data (Grob, Figure 10, where clothing panels for shorts and trousers are displayed over the portion of the body, and Figure 13).

As per claim 2, claim 1 is incorporated and Grob discloses displaying a 3D shape of the one or more parts on a position corresponding to each of the one or more parts on the 3D shape of the body (Grob, Figure 9, where shorts pattern panels are displayed surrounding the user’s body and Figure 10, where clothing panels for shorts and trousers are displayed over the portion of the body, and Figure 13); and
displaying a combining relationship between the one or more parts displayed on the 3D shape of the body based on the pattern data (Grob, Figure 9, where the displayed bounding surface maps to displaying the combining relationship between the shorts panels, and Figure 10, where the shorts panels and trouser panels have lines displayed between them showing the combining relationship).
Here is Figure 10 below (see the connecting lines displayed between the pairs of panels):: 

    PNG
    media_image1.png
    332
    456
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Grob et al. (NPL “Automatic pre-positioning of virtual clothing”) in view of Ngo Ngoc et al. (US PGPUB 20180012420).
wherein the one or more parts comprises a first part and a second part (Grob, Figure 9, where shorts pattern panels are displayed surrounding the user’s body and Figure 10, where clothing panels for shorts and trousers are displayed over the portion of the body, and Figure 13), 
wherein the displaying of the 3D shape of the one or more parts comprises:
determining a first position of the first part such that a distance between any one portion on a 3D shape of the first part and the 3D shape of the body is equal to or greater than a predetermined first critical distance (Grob, Figure 4 and Section 4.1, where a “minimal bounding surface” is computed as a cylinder surrounding the user’s body such that the minimum distance from the body is zero “The convex hull of the projected points serve as the base for a cylinder, which encloses the segment”); and
displaying the 3D shape of the first part on the corrected first position (Grob, Figure 10, where, on the right, a trouser is displayed above the shorts).
Grob doesn’t disclose but Ngo Ngoc discloses correcting the first position such that a distance between any one portion on the 3D shape of the first part and any one portion on a 3D shape of the second part is equal to or greater than a predetermined second threshold distance (Ngo Ngoc, Fig. 2A, #d1 and #d2,d3,d4 and [0031] and [0055], step (d1), where the user places a pattern at a distance from the avatar, and sub-step d2, “consists in performing an automatic correction of the distance of the pattern from the avatar. For instance, the corrected distance may be equal to a numerical value entered by the user using e.g. a keyboard”, the corrected distance maps to the corrected position of the pattern).
Grob and Ngo Ngoc are analogous since both of them are dealing with the displaying of clothing pattern panels over an avatar/model. Grob provides a way of displaying pattern panels over an avatar/model at a distance set by a cylindrical “minimal bounding surface”. Ngo Ngoc provided a way of allowing the user to place a panel at a distance from an avatar, then automatically correcting that distance to respect a user-defined distance to the avatar previously .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Grob et al. (NPL “Automatic pre-positioning of virtual clothing”) in view of Volino et al. (NPL “Versatile and efficient techniques for simulating cloth and other deformable objects”).
As per claim 4, claim 2 is incorporated and Grob doesn’t disclose but Volino discloses wherein the one or more parts comprise a first part and a second part combined with the first part (Volino Fig. 8, where the dress contains two panels, front and back),
wherein the displaying of the combining relationship between the one or more parts comprises: displaying a first portion of the first part and a second portion of the second part that is combined with the first portion in correspondence with each other (Volino Fig. 8 and Section 5.2, where the dress contains two panels, front and back, and they are displayed connected by meshes showing how they are connected).
Grob and Volino are analogous since both of them are dealing with the displaying of clothing pattern panels over an avatar/model. Grob provides a way of displaying pattern panels over an avatar/model at a distance set by a cylindrical “minimal bounding surface”. Volino provided a way of allowing the user to place a panel at a distance from an avatar, then automatically correcting that distance to respect a user-defined distance to the avatar previously entered by the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of connecting lines between pattern panels simulated by viscoelasticity taught by Volino into the 

As per claim 5, claim 4 is incorporated and Grob doesn’t disclose but Volino discloses wherein the displaying of the first portion of the first part and the second portion of the second part that is combined with the first portion in correspondence with each other comprises:  displaying a 3D shape of a thread according to sewing connecting the first portion and the second portion on a 3D space (Volino Fig. 8 and Section 5.2, where the dress contains two panels, front and back, and they are displayed connected by meshes showing how they are connected, the meshes connecting the two panels map to a 3D shape of the connecting thread).
See claim 4 rejection for reason to combine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Lee (US PGPUB 20210056743) discloses, in Fig. 6, display of an avatar with clothing panels displayed over the front and back, and allows the user to set a binding region (seams) for the panels, then generate a simulation of binding the panels and draping them on the avatar.
Wolper et al. (US PGPUB 20100305909) discloses, at Figs. 2 and 3, displaying clothing panels over an avatar along with connecting lines.
Frakes et al. (US PGPUB 20200027155) discloses, at Fig. 9, displaying clothing panels at the front and back of a model along with connecting lines.
Ju et al. (US PGPUB 20210056754) discloses generating bounding volumes for each body part of a 3D avatar and determining arrangement points of pattern pieces for placing on those bounding volumes.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619